Title: From Thomas Jefferson to Christopher Gore, 8 August 1791
From: Jefferson, Thomas
To: Gore, Christopher



Sir
Philadelphia Aug. 8. 1791.

Having understood that the legislature of Massachusets some time ago ratified some of the amendments proposed by Congress to the Constitution, I am now to beg the favour of you to procure me an authentic copy of their proceedings therein, certified under the great seal of the state, letting me know at the same time the office charges for the copy, seal &c. which shall be remitted you. The legislature of Massachusets having been the 10th. state which has ratified, makes up the threefourth of the legislatures whose ratification was to suffice. Consequently so much as they have approved, has become law, and it is proper that we should have it duly promulgated for the information of the judges, legislators, and citizens generally. I will thank you if this can be done without delay, as I am to leave  this place about three weeks hence to be absent for some time. I have the honour to be with great regard Sir Your most obedient & most humble servt.

Th: Jefferson

